Citation Nr: 1044786	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left foot/toe disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in December 2006, a statement of the case was issued in 
August 2007, and a substantive appeal was received in August 
2007.  The Veteran testified at a RO hearing in August 2007; the 
transcript is of record.

In an April 2009 submission from the Veteran, and 
subsequent submissions, the issue of entitlement to 
service connection for posttraumatic stress disorder 
(PTSD) was raised, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has submitted copies of treatment records from the VA 
Medical Center (VAMC) in Memphis, Tennessee to support his claim 
of service connection for PTSD.  Such records also reflect 
"arthritis" in left great toe.  VA has not requested any of the 
Veteran's records from the VAMC, thus the entirety of the 
Veteran's VA treatment records must be associated with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has submitted documentation that he is in receipt of 
Social Security Administration (SSA) Supplemental Security Income 
(SSI), and he was determined to be disabled from January 2004.  
The Veteran reported that following a stroke and heart attack in 
November 2003, he began seeking treatment for his left foot 
disability.  The SSA records may prove relevant to the issue in 
appellate status and must be associated with the claims folder.  
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Service treatment records reflect that in February 1985, the 
Veteran sought treatment for extremely cold feet after being out 
in the field the prior night.  There was no evidence of 
frostbite.  The assessment was normal examination of the feet, 
but he was placed on no field duty for that night.  On a February 
1986 Report of Medical History, the Veteran checked the 'No' box 
pertaining to any 'foot trouble.'  A February 1986 Report of 
Medical Examination reflects that other than defective vision, 
the Veteran denied all other significant medical or surgical 
history since his January 1984 examination.

Post-service medical records dated in February 2006 reflect a 
diagnosis of arthritis of base of great toe at MC-P joint of left 
foot.  

The Veteran has submitted statements and testified that his feet 
were frozen or frostbitten on active duty which has led to 
arthritis in his great left toe.  He has stated that the in-
service examiner told him that he was as close to being 
frostbitten as possible and that he would always have problems 
with his feet, especially his left foot.  The Veteran has denied 
seeking treatment related to the foot/toe until in or about 2004.  
In light of the Veteran seeking treatment in service due to cold 
exposure, and his lay statements and testimony pertaining to 
symptomatology experienced during and following service, and the 
current diagnosis of arthritis of the great toe, the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of his claimed left foot/toe disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  The entirety of the Veteran's treatment 
records from the Memphis VAMC should be 
associated with the claims folder.  If such 
efforts prove unsuccessful, documentation to that 
effect should be added to the claims folder.

2.  The Veteran's SSA records should be 
associated with the claims folder.  If such 
efforts prove unsuccessful, documentation to that 
effect should be added to the claims folder.

3.  AFTER completion of the above, schedule the 
Veteran for a VA examination with a physician 
with appropriate expertise to determine the 
nature and etiology of his claimed left foot/toe 
disabilities.  The claims folder should be made 
available to and reviewed by the examiner.  Any 
medically indicated tests should be accomplished, 
and all test and clinical findings should be 
clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should opine as to the following:

a)  Please identify all disabilities associated 
with the left foot/toe;

b)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any disability 
of the foot/toe had its clinical onset during the 
Veteran's period of service or is otherwise 
related to his period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, service personnel 
records, post-service medical evidence, and lay 
statements and testimony of the Veteran.

4.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issue of entitlement to service connection for 
left foot/toe disability.  If the benefit sought 
is not granted in full, the Veteran should be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



